PER CURIAM
Defendant appeals his convictions for three counts of aggravated murder, involving two separate victims. He assigns error to the trial court’s imposition of three consecutive “true life” sentences, arguing that there may be no more convictions for aggravated murder than there are victims. The state concedes error, and we agree. State v. Barrett, 331 Or 27, 10 P3d 901 (2000). Defendant’s other arguments do not require discussion.
Remanded for resentencing on two convictions for aggravated murder; otherwise affirmed.